DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
1)	Acknowledgment is made of Applicants’ election filed 06/12/2022 in response to the species election requirement mailed 12/15/2021. Applicants have elected, without traverse, the polysorbate-80 further element species and the composition species not comprising a hybrid or fusion protein. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).   
	Applicants request clarification with regard to the missing species (d) and what they view as the duplicate species (c) and (e). In response, species (e) is not duplicate of species (c) since the former is histidine (see claim 7) and the latter is histine (see claim 6). Inclusion of (d) was inadvertent which the Office regrets. Upon further consideration, the examination has been extended to the histidine and sucrose further element species.
Status of Claims
2)	Claims 1-21 are pending.
	Claims 6, 14 and 15 are withdrawn from consideration as being directed to a non-elected species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
Claims 1-5, 7-13 and 16-21 are examined on the merits.  
Information Disclosure Statements
3)	Acknowledgment is made of ten of Applicants’ information disclosure statements all filed 11/13/2020.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 09/18/20.
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 09/17/20. 	
Priority
6)	This instant AIA  application filed 09/17/20 is a divisional of U.S. application 16,704,701 filed 12/05/2019, now U.S. patent 10,813,989, which is a continuation of U.S. application 16/196,150 filed 11/20/2018, now U.S patent 10,543,267, which is a continuation of U.S. application 15/883,334, filed 01/30/2018, now U.S Patent 10,183,070, which claims the benefit of U.S. provisional applications 62/452,963, 62,503,295, 62,613,945 and 62,623,233 filed 01/31/2017, 05/08/2017, 01/05/2018, and 01/29/2018 respectively.
Objection(s) to Specification
7)	The specification is objected to for the following reason(s):
	37 CFR 1.78(a)(2)(i) requires that any non-provisional application claiming the benefit of one or more prior-filed co-pending non-provisional applications must contain or be amended to contain a reference to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications. The relationship between the applications is whether the subject application is a continuation, proper benefit claim is: "This application is a continuation of Application No. 13/---, filed---."  Also, the status of each non-provisional parent application (if it is patented or abandoned) should also be indicated, following the filing date of the parent non-provisional application. See MPEP Section 201.11, Reference to Prior Non-provisional Applications.
The first paragraph of the instant specification is objected to for not indicating the currently issued status of a prior non-provisional application as indicated above via italicized letters under the section ‘Priority’.  Amendment to the first paragraph of the specification is needed.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
8)    	The following is a quotation of 35 U.S.C § 112(b):
(B) CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
9)    	Claims 2, 3, 7 and 8 are rejected under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.
	(a)	The dependent claims 2 and 3 are indefinite for lacking sufficient antecedence in the limitation ‘aluminum’. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the aluminum--.
	(b)	Analogous rejection and criticism apply to the dependent claims 7 and 8 with regard to the limitation ‘aluminum’ which should be replaced with the limitation --of the aluminum--.
Double Patenting Rejection(s)
10)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11)	Claims 1-4, 7 and 9-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 6, 8, 7 and 1-4 of the US patent 9,822,150 (Applicants’ IDS) and Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294). 
Although the two claim sets are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the ‘150 patent, drawn to a method of inducing a bactericidal immune response in a human against N. meningitidis strain B16 comprising administering to said human a composition comprising (i) a first lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 1; (ii) a second lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 2; and aluminum, histidine and sodium chloride, anticipate the instant claims. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method claims of the ‘150 patent are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-14-470-922-1 & 2
Application US 14470922
Patent No. 9822150anticipate 
ENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 14/470,922
CURRENT FILING DATE: 2014-08-27
PRIOR APPLICATION NUMBER: 61/875068
PRIOR FILING DATE: 2013-09-08
PRIOR APPLICATION NUMBER: 61/926717
PRIOR FILING DATE: 2014-01-13
PRIOR APPLICATION NUMBER: 61/989432
PRIOR FILING DATE: 2014-05-06
NUMBER OF SEQ ID NOS: 23
SEQ ID NO: 1
	LENGTH: 258
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-14-470-922-1

Query Match 100%; Score 1310; DB 11; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-14-470-922-2

Query Match 100%; Score 1338; DB 11; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

Lines 1-4 of column 6 of the ‘150 patent define the composition as one that does not contain a fusion protein and that does not contain a hybrid protein. Lines 59 and 60 of column 7 of the ‘150 patent define the composition as one that is not lyophilized. The abstract of the ‘150 patent defined the administered composition as one that includes about 120 micrograms per ml of each of the first polypeptide of SEQ ID NO: 1 and the second polypeptide of SEQ ID NO: 2, about 0.5 mg/ml of aluminum, about 10 mM histidine, about 150 mM sodium chloride, and about 2.8 molar ratio of polysorbate-80. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘150 patent itself refers to the instantly claimed composition as being covered by the invention indicating that said composition was intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
	The ‘150 patent’s claims are silent on the presence of the instantly recited elements (iii) to (vi) in the composition administered in the method disclosed therein. 
	However, having said elements in a composition that comprised lipidated SEQ ID NO: 1 and lipidated SEQ ID NO: 2 was known in the art at the time of the invention. For instance, Anderson et al. (‘294) taught having an added mixture of four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid. Said conjugates resulted in increased antibody titers to serogroups A, C, Y and W-135 N. meningitidis when used a method of immunization. See claim 12 on page 133 and the paragraph bridging pages 34 and 35; and first full paragraph of page 35. Claim 12 therein indicates the mixing step. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to add to the immunogenic composition used in the ‘150 patent’s method via mixing with it Anderson’s (‘294) four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of inducing an immune response to and increasing antibody titers against serogroups A, C, Y and W-135 N. meningitidis in addition to inducing an immune response to serogroup B N. meningitidis. 
12)	Claims 1-5, 7-13 and 16-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of the US patent 10,543,267 (Applicants’ IDS). 
Although the two claim sets are not identical, they are not patentably distinct from each other because the method of claims 1-23 of the ‘267 patent of inducing an immune response in a human comprising steps (a) and (b) recited therein anticipate the method of instant claims. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method claims of the ‘267 patent are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-16-196-150-1 & 2
Sequence 1, Application US 16196150
Patent No. 10543267
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 16/196,150
CURRENT FILING DATE: 2018-11-20
NUMBER OF SEQ ID NOS: 62

SEQ ID NO: 1
	LENGTH: 258
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-16-196-150-1

Query Match 100%; Score 1310; DB 1; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258


SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-16-196-150-2

Query Match 100%; Score 1338; DB 1; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

The aluminum-containing and the MenA-ADH-TT-containing, MenC-ADH-TT-containing, MenY-TT-containing and MenW135-TT-containg composition that also comprised the structurally identical SEQ ID NOs: 1 and 2 that was administered to a human subject in the method claimed in the ‘267 patent is expected to necessarily induce an immune response against a serogroup A strain expressing B16 factor H binding protein. 
13)	Claims 1-4, 7 and 9-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 19, 11, 3-5, 1, 8 and 12-15 of the US patent 10,888,611 (Applicants’ IDS). 
	Although the two claim sets are not identical, they are not patentably distinct from each other because the method of the above-identified claims of the ‘611 patent of inducing a bactericidal immune response in a human against subfamily A, subfamily B Neisseria meningitidis and the B16 strain comprising administering a composition comprising the amino acid sequences of SEQ ID NOs: 1 and 2, aluminum, histidine, sodium chloride, and MenA capsular polysaccharide, MenC capsular polysaccharide, MenY capsular polysaccharide and MenW135 capsular polysaccharide, each conjugated to a carrier protein such as tetanus toxoid anticipates the method of instant claims. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method claims of the ‘611 patent are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-15-543-232-1 & 2
Sequence 1, Application US 15543232
Patent No. 10888611
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 15/543,232
CURRENT FILING DATE: 2017-07-12
PRIOR APPLICATION NUMBER: 61/875068
PRIOR FILING DATE: 2013-09-08
PRIOR APPLICATION NUMBER: 61/926717
PRIOR FILING DATE: 2014-01-13
PRIOR APPLICATION NUMBER: 61/989432
PRIOR FILING DATE: 2014-05-06
NUMBER OF SEQ ID NOs: 23

	(A) SEQ ID NO: 1
    LENGTH: 258
    TYPE: PRT
    ORGANISM: Artificial Sequence
    FEATURE:
    OTHER INFORMATION: Synthetic amino acid sequence
    US-15-543-232-1

Query Match 100%; Score 1310; DB 3; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

(B) SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-15-543-232-2

Query Match 100%; Score 1338; DB 3; Length 261;  Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

That part of the ‘611 patent, for example lines 13-23 of column 25, defines the tetravalent meningococcal conjugate vaccine included in the composition as one wherein the serogroups A and C capsular polysaccharides are conjugated with an adipic dihydrazide spacer and indirectly conjugated to tetanus toxoid whereas W-135 and Y capsular polysaccharides are conjugated directly tetanus toxoid. Likewise, lines 51-58 of column 8 of the ‘611 patent define the composition as not including a fusion protein and not including a hybrid protein. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘611 patent itself refers to the instantly recited tetravalent meningococcal conjugate and the claimed composition as being covered by the invention indicating that said conjugate and said composition were intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
14)	Claims 1-4, 7 and 9-13 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 6, 11, 12, 1, 7-10 and 2-4 of the co-pending application 17114802 in view of Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294). 
Although the two claim sets are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the co-pending ‘802 application are drawn to a method of inducing a bactericidal immune response in a human subject against N. meningitidis strain expressing B16 fHBP comprising administering to said human subject an effective amount of a composition comprising (a) about 60 or 120 micrograms of a first lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 1; (b) about 60 or 120 micrograms of a second lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 2; 0.5 mg/mL of aluminum as aluminum phosphate, about 18 micrograms or about 2.8 molar ratio of polysorbate-80, about 10 mM or about 780 micrograms of histidine, and about 150 mM or about 4380 micrograms of sodium chloride. The amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 2 administered to a human subject in the method claims of the co-pending ‘802 application are identical in structure to the amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-17-114-802-1 & 2
Sequence 1, Application US 17114802
Publication No. US 20210085773 A1
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 17/114,802
CURRENT FILING DATE: 2020-12-08
PRIOR APPLICATION NUMBER: 61/875068
PRIOR FILING DATE: 2013-09-08
PRIOR APPLICATION NUMBER: 61/926717
PRIOR FILING DATE: 2014-01-13
PRIOR APPLICATION NUMBER: 61/989432
PRIOR FILING DATE: 2014-05-06
NUMBER OF SEQ ID NOS: 23

SEQ ID NO 1
LENGTH: 258
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: Synthetic amino acid sequence
US-17-114-802-1

Query Match 100%; Score 1310; DB 22; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-17-114-802-2

Query Match 100%; Score 1338; DB 22; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

Lines 17-20 of page 13 of the co-pending ‘802 application define the composition as one that does not contain a fusion protein and that does not contain a hybrid protein. Line 1 of page 7 of the co-pending ‘802 application defines the composition as one that is not lyophilized. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the co-pending ‘802 application itself refers to the instantly claimed composition as being covered by the invention indicating that said composition was intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
	The claims of the co-pending ‘802 application are silent on the presence of the instantly recited elements (iii) to (vi) in the composition administered in the method disclosed therein. 
	However, having said elements in a composition that comprised lipidated SEQ ID NO: 1 and lipidated SEQ ID NO: 2 was known in the art at the time of the invention. For instance, Anderson et al. (‘294) taught having an added mixture of four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid. Said conjugates resulted in increased antibody titers to serogroups A, C, Y and W-135 N. meningitidis when used a method of immunization. See claim 12 on page 133 and the paragraph bridging pages 34 and 35; and first full paragraph of page 35. Claim 12 therein indicates the mixing step. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to add to the immunogenic composition used in the method of the co-pending ‘802 application via mixing with it Anderson’s (‘294) four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of inducing an immune response and increasing antibody titers against serogroups A, C, Y and W-135 N. meningitidis in addition to inducing an immune response to serogroup B N. meningitidis. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
15)	Claims 1-4, 7 and 9-13 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 49-53, 57, 58, 47, 48 and 41-46 of the co-pending application 17428487. 
Although the two claim sets are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the co-pending ‘487 application, drawn to a method of inducing a bactericidal immune response in a human subject against N. meningitidis strain expressing B16 fHBP comprising administering to said human subject an effective amount of a composition comprising (a) about 60 or 120 micrograms of a first lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 1; (b) about 60 or 120 micrograms of a second lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 2; the MenA and MenC capsular saccharides each conjugated to an ADH linker which linked is conjugated to tetanus toxoid and the MenY and MenW capsular saccharides each conjugated directly to tetanus toxoid; 0.5 mg/mL of aluminum as aluminum phosphate, 18 micrograms or 2.8 molar ratio of polysorbate-80, about 10 mM or about 780 micrograms of histidine, and about 150 mM or about 4380 micrograms of sodium chloride, anticipate the instant claims. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method claims of the co-pending ‘487 application are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-17-428-487-1 & 2
Sequence 1, Application US 17428487
Publication No. US 20220118072 A1
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 17/428,487
CURRENT FILING DATE: 2021-08-04
NUMBER OF SEQ ID NOS: 74

(A) SEQ ID NO: 1
    LENGTH: 258
    TYPE: PRT
    ORGANISM: Artificial Sequence
    FEATURE:
    OTHER INFORMATION: Synthetic amino acid sequence
    US-17-428-487-1

Query Match 100%; Score 1310; DB 8; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

(B)  SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-17-428-487-2

Query Match 100%; Score 1338; DB 8; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16)	Claims 1-5, 7-13 and 16-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 9, 39, 1, 18, 17, 16, 11-13, 15, 21-26 and 32 of the co-pending application 17764153.  
Although the two claim sets are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the co-pending ‘153 application, drawn to a method of inducing a bactericidal immune response against N. meningitidis strain expressing B16 fHBP in a human subject aged 10-12 years, 10-26 years old, about 11 years, or at most 16 years old comprising administering to said human subject an effective amount of a composition comprising (a) about 120 micrograms per ml of a first lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 1; (b) about 120 micrograms per ml of a second lipidated polypeptide comprising the amino acid sequence of SEQ ID NO: 2; and 0.5 mg/ml of aluminum as aluminum phosphate, about 0.02 mg of polysorbate-80, about 10 mM histidine and about 150 mM sodium chloride, anticipate instant claims. The composition administered in the method claims therein comprises about 60 micrograms of SEQ ID NO: 1, about 60 micrograms of SEQ ID NO: 2, about 5 micrograms of the MenA capsular saccharide conjugated to about 7.5 micrograms of TT, about 5 micrograms of the MenC capsular saccharide conjugated to about 7.5 micrograms of TT, about 5 micrograms of the MenW capsular saccharide conjugated to about 3.75 micrograms of TT, about 5 micrograms of the MenY capsular saccharide conjugated to about 3.75 micrograms of TT, about 97 micrograms of Tris-HCl, pH 6.8+0.3, 4.69 to 4.71 ,g of sodium chloride, about 28 mg of sucrose, about 0.78 mg of L-histidine, about 0.02 mg polysorbate-80, about 0.25 mg of aluminum, and 0.5 mL of water per dose. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method claims of the co-pending ‘153 application are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
US-17-764-153-1 & 2
Sequence 1, Application US 17764153
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
TITLE OF INVENTION: NEISSERIA MENINGITIDIS COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 17/764,153
CURRENT FILING DATE: 2022-03-25
PRIOR APPLICATION NUMBER: 63/040498
PRIOR FILING DATE: 2020-06-17
PRIOR APPLICATION NUMBER: 62/907097
PRIOR FILING DATE: 2019-09-27
NUMBER OF SEQ ID NOS: 74

SEQ ID NO: 1
	LENGTH: 258
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-17-764-153-1

Query Match 100.0%; Score 1310; DB 7; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0;

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

SEQ ID NO: 2
	LENGTH: 261
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Synthetic amino acid sequence
	US-17-764-153-2

Query Match 100%; Score 1338; DB 7; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

The composition in the method claimed therein is administered to human infants (inclusive of humans aged less than 12 months), toddlers (inclusive of humans aged 18-24 months), adolescents, and adults as recited in the above-identified claims and as defined in the abstract of the co-pending ‘153 application.   
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  Rejection(s) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

18)	Claims 1-4, 7, 9-13 and 19-21 are rejected under 35 U.S.C § 102(a)(1) or 102(a)(2) as being anticipated by Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294).
Anderson et al. (‘294) disclosed a method of inducing a bactericidal immune response against N. meningitidis serogroup B subfamily A and subfamily B strains including the B16 strain comprising administering to a human an effective amount of an immunogenic composition comprising about 120 or 60 micrograms per ml of each of polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2, 10 mM histidine, 2.8 molar ratio of polysorbate-80, about 150 mM sodium chloride, and 0.50 mg/ml aluminum phosphate. 90% or better binding of the first and the second polypeptide to the aluminum was maintained. The composition was a liquid and not a lyophilized composition. The composition did not include a fusion protein, a chimeric protein, or a hybrid protein. Human subjects used were 10-25 years old, 11 to less than 18 years old, >10 to <13 years, 11 to <19 years or 10 to less than 13 years old. See claims including claim 11; lines 1-5 of page 9; lines 1-6 of page 18; lines 16-21 of page 19; lines 10-20 of page 13; pages 6, 31 and 32; pages 86 and 83; paragraph bridging pages 21 and 22; Combination 32 in the chart on page 32; and Examples 1, 11 and 13. On pages 14 and 15, Anderson et al. (‘294) taught the following:

    PNG
    media_image1.png
    119
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    455
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    97
    467
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    202
    466
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    58
    461
    media_image6.png
    Greyscale

The immunogenic composition used in the prior art method further comprised an added mixture of four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid. See claim 12 on page 133 and the paragraph bridging pages 34 and 35. Claim 12 indicates the mixing step. 
	Claims 1-4, 7, 9-13 and 19-21 are anticipated by Anderson et al. (‘294).
Rejection(s) under 35 U.S.C § 103
19)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
20)	Claims 1-4, 7, 9-13 and 19-21 are rejected under 35 U.S.C § 103 as being unpatentable over Anderson et al. (US 20150071959 A1 - Applicants’ IDS) (‘959) and Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294).
	Anderson et al. (‘959) disclosed a method of inducing a bactericidal immune response against N. meningitidis serogroup B subfamily A and subfamily B strains including the B16 strain comprising administering to a human an effective amount of an immunogenic composition comprising about 120 or 60 micrograms per ml of each of polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2, 10 mM histidine, 2.8 molar ratio of polysorbate-80, about 150 mM sodium chloride, and 0.50 mg/ml aluminum phosphate. 90% or better binding of the first and the second polypeptide to the aluminum was maintained. The composition was a liquid and not a lyophilized composition. The composition did not include a fusion protein, a chimeric protein, or a hybrid protein. Human subjects used were 10-25 years old, 11 to less than 18 years old, >10 to <13 years, 11 to <19 years, 11-18 years, or 10 to less than 13 years old. See claims 28, 23-27 and 1-22; abstract; the amino acid sequences depicted on pages 26-28; sections [0007] to [0009], [0043] to [0047], [0077], [0124] to [0126], [0204], [0282], [0124] to [0126], [0176] and [0054]. The amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the method of Anderson et al. (‘959) are identical in structure to the amino acid sequences of SEQ ID NOs: 1 and 2 administered to a human subject in the instantly claimed method. See the sequence alignments (A) and (B) set forth below:
(A)
BBV63056
ID   BBV63056 standard; protein; 258 AA.
AC   BBV63056.
DT   07-MAY-2015  (first entry)
DE  N. meningitidis serogroup B, 2086 variant A05 polypeptide antigen, SEQ 1.
KW   LP2086; antiinflammatory; antimicrobial-gen.; fHBP; immune stimulation;
KW   meningitis; modified factor H binding protein; neuroprotective;
KW   prophylactic to disease; sepsis.
OS   Neisseria meningitidis serogroup B; strain M98250771.
PN   US 2015071959-A1.
PD   12-MAR-2015.
PF   27-AUG-2014; 2014US-00470922.
PR   08-SEP-2013; 2013US-0875068P.
PR   13-JAN-2014; 2014US-0926717P.
PR   06-MAY-2014; 2014US-0989432P.
PA   (ANDE/) ANDERSON A S.
PA   (ARUM/) ARUMUGHAM R G.
PA   (FARL/) FARLEY J E.
PA   (FLET/) FLETCHER L D.
PA   (HARR/) HARRIS S.
PA   (JANS/) JANSEN K U.
PA   (JONE/) JONES T R.
PA   (KHAN/) KHANDKE L.
PA   (LOUN/) LOUN B.
PA   (PERE/) PEREZ J L.
PA   (ZLOT/) ZLOTNICK G W.
PI   Anderson AS,  Arumugham RG,  Farley JE,  Fletcher LD,  Harris S;
PI   Jansen KU,  Jones TR,  Khandke L,  Loun B,  Perez JL,  Zlotnick GW;
DR   WPI; 2015-18131L/24.
PT   Composition useful for inducing bactericidal immune response against 
PT   Neisseria meningitidis serogroup B subfamily A strain against Neisseria 
PT   serogroup B subfamily B strain in human, comprises first and second 
PT   lipidated polypeptides.
PS   Claim 1; SEQ ID NO 1; 46pp; English.
CC   The present invention relates to a novel composition comprising first and
CC   second lipidated polypeptides of SEQ ID NOs:1 and 2 (see BBV63056 and 
CC   BBV63057). The invention also describes a method for inducing 
CC   bactericidal immune response against Neisseria meningitidis serogroup B 
CC   subfamily A and B strains in human. The composition is also useful for 
CC   preventing sepsis, and meningitis. The present sequence is a Neisseria 
CC   meningitidis serogroup B, 2086 variant A05 polypeptide antigen/modified 
CC   factor H binding protein (fHBP) useful for preparing the composition of 
CC   the invention.
SQ   Sequence 258 AA.

Query Match 100%; Score 1310; DB 22; Length 258; Best Local Similarity 100%;  
Matches 258; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKTFKV 60

Qy         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEKINN 120

Qy        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAAKQG 180

Qy        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEIAGS 240

Qy        241 ATVKIREKVHEIGIAGKQ 258
              ||||||||||||||||||
Db        241 ATVKIREKVHEIGIAGKQ 258

(B)
BBV63057
ID   BBV63057 standard; protein; 261 AA.
AC   BBV63057
DT   07-MAY-2015  (first entry)
DE  N. meningitidis serogroup B, 2086 variant B01 polypeptide antigen, SEQ 2.
KW   LP2086; antiinflammatory; antimicrobial-gen.; fHBP; immune stimulation;
KW   meningitis; modified factor H binding protein; neuroprotective;
KW   prophylactic to disease; sepsis.
OS   Neisseria meningitidis serogroup B.
PN   US 2015071959-A1.
PD   12-MAR-2015.
PF   27-AUG-2014; 2014US-00470922.
PR   08-SEP-2013; 2013US-0875068P.
PR   13-JAN-2014; 2014US-0926717P.
PR   06-MAY-2014; 2014US-0989432P.
PA   (ANDE/) ANDERSON A S.
PA   (ARUM/) ARUMUGHAM R G.
PA   (FARL/) FARLEY J E.
PA   (FLET/) FLETCHER L D.
PA   (HARR/) HARRIS S.
PA   (JANS/) JANSEN K U.
PA   (JONE/) JONES T R.
PA   (KHAN/) KHANDKE L.
PA   (LOUN/) LOUN B.
PA   (PERE/) PEREZ J L.
PA   (ZLOT/) ZLOTNICK G W.
PI   Anderson AS,  Arumugham RG,  Farley JE,  Fletcher LD,  Harris S;
PI   Jansen KU,  Jones TR,  Khandke L,  Loun B,  Perez JL,  Zlotnick GW;
DR   WPI; 2015-18131L/24.
PT   Composition useful for inducing bactericidal immune response against 
PT   Neisseria meningitidis serogroup B subfamily A strain against Neisseria 
PT   serogroup B subfamily B strain in human, comprises first and second 
PT   lipidated polypeptides.
PS   Claim 1; SEQ ID NO 2; 46pp; English.
CC   The present invention relates to a novel composition comprising first &
CC   second lipidated polypeptides of SEQ ID NOs:1 and 2 (see BBV63056 and 
CC   BBV63057). The invention also describes a method for inducing 
CC   bactericidal immune response against Neisseria meningitidis serogroup B 
CC   subfamily A and B strains in human. The composition is also useful for 
CC   preventing sepsis, and meningitis. The present sequence is a Neisseria 
CC   meningitidis serogroup B, 2086 variant B01 polypeptide antigen/modified 
CC   factor H binding protein (fHBP) useful for preparing the composition of 
CC   the invention.
SQ   Sequence 261 AA

Query Match 100%; Score 1338; DB 22; Length 261; Best Local Similarity 100%;  
Matches 261; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAE 60

Qy         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQE 120

Qy        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QDPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEV 240

Qy        241 AGSAEVETANGIHHIGLAAKQ 261
              |||||||||||||||||||||
Db        241 AGSAEVETANGIHHIGLAAKQ 261

Anderson et al. (‘959) are silent on the presence of the instantly recited elements (iii) to (vi) in the composition administered in the method disclosed therein.
	However, having said elements in a composition that comprised lipidated SEQ ID NO: 1 and lipidated SEQ ID NO: 2 was known in the art at the time of the invention. For instance, Anderson et al. (‘294) taught having an added mixture of four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid. Said conjugates resulted in increased antibody titers to serogroups A, C, Y and W-135 N. meningitidis when used a method of immunization. See claim 12 on page 133 and the paragraph bridging pages 34 and 35; and first full paragraph of page 35. Claim 12 therein indicates the mixing step. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to add to the immunogenic composition used in Anderson’s (‘959) method via mixing with it Anderson’s (‘294) four conjugates comprising N. meningitidis serogroup A capsular polysaccharide and N. meningitidis serogroup A capsular polysaccharide each conjugated with an adipic dihydrazide spacer and indirectly conjugated to the tetanus toxoid and N. meningitidis serogroup Y capsular polysaccharide and N. meningitidis serogroup W-135 capsular polysaccharide each conjugated directly to tetanus toxoid to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of inducing an immune response and increasing antibody titers against serogroups A, C, Y and W-135 N. meningitidis in addition to inducing an immune response to serogroup B N. meningitidis. 
 	Claims 1-4, 7, 9-13 and 19-21 are prima facie obvious over the prior art of record.
21)	Claim 5 is rejected under 35 U.S.C § 103 as being unpatentable over Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294) as applied to claim 1 above and further in view of Paoletti LC (Vaccine 19: 2118-2126, 2001).
	The teachings of Anderson et al. (‘294) are explained above, which are silent on the presence of sucrose in the composition used in their method.  
However, having sucrose in an art-known conjugate-containing immunogenic composition was routine and conventional in the art at the time of the invention.  For example, Paoletti LC taught having sucrose in bacterial capsular polysaccharide-protein conjugate-containing vaccines for the purpose of extending the potency of the conjugate vaccines.  See abstract.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to add Paoletti’s sucrose to the immunogenic composition used in Anderson’s (‘294) method to produce the instant invention. Given the routine practice in the art of adding sucrose to bacterial capsular polysaccharide conjugate-containing vaccines to extend their potency as taught by Paoletti LC, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of extending the potency of the capsular conjugates in the immunogenic composition used in Anderson’s (‘294) method.
	Claim 5 is prima facie obvious over the prior art of record.
22)	Claim 5 is rejected under 35 U.S.C § 103 as being unpatentable over Anderson et al. (US 20150071959 A1) (‘959) as modified by Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294) as applied to claim 1 above and further in view of Paoletti LC (Vaccine 19: 2118-2126, 2001).
	The teachings of Anderson et al. (‘959) as modified by Anderson et al. (‘294) are explained above, which are silent on the presence of sucrose in the composition used in their method.  
However, having sucrose in an art-known conjugate-containing immunogenic composition was routine and conventional in the art at the time of the invention.  For example, Paoletti LC taught having sucrose in bacterial capsular polysaccharide-protein conjugate-containing vaccines for the purpose of extending the potency of the conjugate vaccines. See abstract.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to add Paoletti’s sucrose to the immunogenic composition used in Anderson’s (‘959) method as modified by Anderson et al. (‘294) to produce the instant invention. Given the routine practice in the art of adding sucrose to bacterial capsular polysaccharide conjugate-containing vaccines to extend their potency as taught by Paoletti LC, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of extending the potency of the capsular conjugates in the immunogenic composition used in the prior art method.
	Claim 5 is prima facie obvious over the prior art of record.
23)	Claims 16-18 are rejected under 35 U.S.C § 103 as being unpatentable over Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294) as applied to claim 1 and further in view of Bottomley et al. (US 20190315812 A1 filed 02/28/2014).
	The disclosure of Anderson et al. (‘294) is set forth supra, which is silent on the human administered with the composition being of the age as recited in instant claims. However, Anderson et al. (‘294) identified infants (inclusive of humans aged less than 12 months) and adolescents aged 11-18 years in addition to adults as subjects in whom serogroup B N. meningitidis causes invasive disease and identified them as target subjects for MenB vaccination. See lines 4-6 on page 57.  
	Furthermore, inducing an immune response against N. meningitidis preferably in human infants, toddlers (inclusive of humans aged 18-24 months), and children including those 12-16 months of age via administering fHbp-containing, i.e., LP2086-contaning and conjugated capsular saccharides of N. meningitidis serogroups A, C, W135 and Y-containing composition for the purpose of active immunization of said humans against meningococcal disease was known in the art at the time of the invention. For example, see sections [0152], [0151], [0150], [0304], [0305], [0303] and [0302]; and claims 22, 21 and 20 of Bottomley et al. 
	Given the teachings of Anderson et al. (‘294) and Bottomley et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer in the disclosed method Anderson’s (‘294) composition to humans of the age recited in instant claims to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of actively immunizing infants, toddlers, children, and adolescents who are identified as preferable humans or target subjects to be immunized against meningococcal disease.
	Claims 16-18 are prima facie obvious over the prior art of record.
24)	Claims 16-18 are rejected under 35 U.S.C § 103 as being unpatentable over Anderson et al. (US 20150071959 A1) (‘959) as modified by Anderson et al. (WO 2016/132294 A1 - Applicants’ IDS) (‘294) as applied to claim 1 above and further in view of Bottomley et al. (US 20190315812 A1 filed 02/28/2014).
	The teachings of Anderson et al. (‘959) as modified by Anderson et al. (‘294) are explained above, which are silent on the human administered with the composition being of the age as recited in instant claims. However, Anderson et al. (‘959) and Anderson et al. (‘294) identified infants (inclusive of humans aged less than 12 months) and adolescents aged 11-18 years in addition to adults as subjects in whom serogroup B N. meningitidis causes invasive disease and identified them as target subjects for MenB vaccination. See section [0176] of Anderson et al. (‘959) and lines 4-6 on page 57 of Anderson et al. (‘294).  
	Given the teachings of Anderson et al. (‘959), Anderson et al. (‘294), and Bottomley et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer in the disclosed method Anderson’s (‘959) composition as modified by Anderson et al. (‘294) to humans of the age recited in instant claims to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of actively immunizing infants, toddlers, children, and adolescents who are identified as preferable humans or target subjects to be immunized against meningococcal disease.
	Claims 16-18 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestion(s)
25)	In claim 1, to be consistent with the practice in the art of bacterial nomenclature, each of the non-italicized recitations of ‘Neisseria meningitidis’ should be deleted via deletion, i.e., Neisseria meningitidis--.
Conclusion
26)	No claims are allowed.
Correspondence
27)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
29)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


September, 2022